Case 5:20-cv-00933-D Document 1-1 Filed 09/14/20 Page 1 of 3




                      EXHIBIT 1
          Case 5:20-cv-00933-D Document 1-1 Filed 09/14/20 Page 2 of 3




      NETFLIX ORIGINAL "TIGER KING" MINI SERIES
                   Footage Used In "TIGER KING" Filmed/Owned by Timothy Sepi

EPISODE TIME-STAMP - SUBJECT/SCENE FILMED - LOCATION - EQUIPMENT USED

Episode One - "NOT YOUR AVERAGE JOE"

1:29 - 1:39 - 2016 Presidential Video Campaign Footage - Liliger Drag - Arena- Canon XA25

8:46 - 8:50 - Back Whole of Park: In Front of "U" - Staff Feeding- Canon XA25

11:12 - 11:29 - Multiple 2016 Presidential Video Campaign Footage: Around the Facility-
Canon XA25

29:28 - 29:34 - (Appeared) Guest Experience with Cub : Play Square- Canon XA25

35:57 - 36:23 - "Tornado On The Ground"-Off "GW ZOO" Property - "Whyte Monkee Pro."
Canon XA25

Episode Two - "CULT OF PERSONALITY"

40:08 - 40:20 - Staff Trailer Inspections W/ John Finlay and Marc Thompson - Staff Trailers-
Canon XA25

40:23 - 40:40 - Staff Trailer Inspections W/ John Finlay and Marc Thompson - Staff Trailers-
Canon XA25

Episode Three - "THE SECRET"

26:38 - 27:06 - MUSIC VIDEO- "HERE KITTY, KITTY"- PRODUCER T.S. Personal Equipment

27:15 - 27:19 - MUSIC VIDEO- "HERE KITTY, KITTY"- PRODUCER T.S. Personal Equipment

27:25 - 27:29 - MUSIC VIDEO- "HERE KITTY, KITTY"- PRODUCER T.S. Personal Equipment

27:48 - 27:59 - MUSIC VIDEO- "HERE KITTY, KITTY"- PRODUCER T.S. Personal
Equipment

28:04 - 28:11 - MUSIC VIDEO- "HERE KITTY, KITTY"- RAW FOOTAGE -Personal Equipment

Episode Four - "PLAYING WITH FIRE"

00:08 - 00:31 - MUSIC VIDEO- "BRING IT ON"- Actual Music Video- PRODUCERS T.S.

01:48 - 01:59 - MUSIC VIDEO- "HERE KITTY, KITTY"- RAW FOOTAGE - Personal Equipment

08:26 - 08:40 - JOE WAVING LOADED .357 AT CAMERA- FRONT OF RE-BUILT STUDIO-
Canon XA25

10:07 - 10:20 - GIFT SHOP - SCOLDING EMPLOYEES - Canon XA25/GOPRO
          Case 5:20-cv-00933-D Document 1-1 Filed 09/14/20 Page 3 of 3



21:15 - 21:27 - 2016 Presidential Video Campaign Footage - Arena -Canon XA25

27:10 - 27:30 - RE-BUILT STUDIO GRAND OPENING - SEPTEMBER 2015 - Canon XA25

35:17 - 35:35 - JOE EXOTIC TV LIVE SHOW - OCT. 14th 2015_WHYTE MONKEE PRO-
Canon XA25

39:18 - 39:33 - INSIDE NEW STUDIO - JOE EXOTIC TV LIVE SHOW - JAN 2016 - Canon
XA25

Episode Five - "MAKE AMERICA EXOTIC AGAIN"

05:55 - 06:14 - JOE EXOTIC FOR PRESIDENT PSA - On Porch of Re-built Studio -
NIKON3200

11:28 - 11:48 - 2016 Presidential Video Campaign Footage - Arena - Canon XA25

15:26 - 16:18 - 2016 Presidential Video Campaign Footage- Liliger Drag - Arena Canon
XA25

19:10 - 19:30 - "JOE-GONE-WILD" on Staff - MAY 2015 Canon XA25

25:59 - 27:29 - TRAVIS MALDONADO FUNERAL - HELD BEHIND TRAVIS' MEMORIAL-
Canon XA25
